If the executive order assigning the Judge of the Twenty-first Judicial Circuit to try and determine certain causes for the condemnation of right-of-way pending in the Fifteenth Judicial Circuit be defective in designating the corporation which "brought" the causes (see Ex parte Daly,66 Fla. 345, 63 South. Rep. 834), the authority of the assigned judge under the executive assignment was not challenged until it was done by petition for a writ of prohibition after verdict rendered; and as the relator has an adequate remedy by writ of error to a final judgment in the condemnation proceedings, the discretionary writ of prohibition should not be awarded. Sherlock v. City of Jacksonville, 17 Fla. 93, text 97; White v. State ex rel., 77 Fla. 528, 81 South. Rep. 639. *Page 681